      Case 5:19-cv-00383-TES-CHW Document 39 Filed 06/05/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

DAVID ZAVALA,                       :
                                     :
                        Plaintiff,   :
                                     :
            v.                      :               Case No. 5:19-cv-00383-TES-CHW
                                     :
COMMISSIONER                        :
TIMOTHY C WARD, et al.,              :              Proceedings Under 42 U.S.C. § 1983
                                     :              Before the U.S. Magistrate Judge
                        Defendants. :
____________________________________

                   ORDER AND NOTIFICATION OF MOTION TO DISMISS

       Defendants in this action filed a Motion to Dismiss and a brief in support thereof on June

4, 2020. (Doc. 37). Defendants have also moved to stay discovery. (Doc. 38). The Court is

required to adequately advise Plaintiff of the significance of Defendants’ motion. See Griffith

v. Wainwright, 772 F.2d 822 (11th Cir. 1985) (per curiam). In an effort to afford Plaintiff, who

is proceeding pro se, adequate notice and time to respond to Defendants’ motion, the following

notice is given.

       When considering a motion to dismiss, the Court must accept as true all facts set forth

in the plaintiff’s complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); Wilchombe

v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009).   “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). The complaint must include sufficient factual allegations “to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555. “[A] formulaic recitation of

the elements of a cause of action will not do.”    Id. Although the complaint must contain


                                               3
      Case 5:19-cv-00383-TES-CHW Document 39 Filed 06/05/20 Page 2 of 4




factual allegations that “raise a reasonable expectation that discovery will reveal evidence of”

the plaintiff’s claims, id. at 556, “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual proof of those facts is

improbable.’” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

         1. AMENDING THE COMPLAINT

       Defendants’ motion to dismiss alleges there are certain deficiencies in Plaintiff’s

complaint. In some situations, deficiencies in a complaint may be cured with a more carefully

drafted complaint. Under Fed. R. Civ. P. 15(a)(1)(B), a plaintiff “may amend its pleadings once

as a matter of course within . . . 21 days after service of a motion under Rule 12(b) . . . .” If

Plaintiff thinks, based on Defendants’ motion to dismiss, that a more carefully drafted complaint

or more specific allegations would state a claim, he has 21 days to amend his complaint. Plaintiff

should be aware that a dismissal could prevent him from re-filing his claims if the running of the

applicable statute of limitations would bar further litigation. Brennan v. Comm’r, Ala. Dep’t of

Corr., 626 F. App’x 939, 946 n.4 (11th Cir. 2015). Plaintiff should, therefore, take the

opportunity to amend his complaint to cure, if possible, the deficiencies addressed in Defendants’

motion to dismiss.

         2. RESPONDING TO AN ALLEGED FAILURE TO EXHAUST

       Normally, when considering a motion to dismiss, the Court limits its consideration to the

pleadings and exhibits attached thereto, as well as the parties’ briefs. If, however, Defendants

have alleged Plaintiff’s claims should be dismissed for failure to exhaust administrative remedies

available through the Georgia Department of Corrections, “[t]he judge properly may consider facts

outside of the pleadings to resolve a factual dispute as to exhaustion where doing so does not


                                                3
       Case 5:19-cv-00383-TES-CHW Document 39 Filed 06/05/20 Page 3 of 4




decide the merits, and the parties have a sufficient opportunity to develop the record.” Trias v.

Fla. Dep’t of Corr., 587 F. App’x 531, 535 (11th Cir. 2014) (citing Bryant v. Rich, 530 F.3d 1368,

1376 (11th Cir. 2008)). If Plaintiff is responding to a motion to dismiss for failure to exhaust, this

is his opportunity to “develop the record.” Id. Plaintiff may provide the Court with affidavits

and/or other documents showing that he has, in fact, exhausted available administrative remedies.

          3. BRIEFS

        Under the procedures and policies of this Court, motions to dismiss are normally

decided on briefs.        Plaintiff may submit his argument to this Court by filing a brief in

opposition to Defendants’ motion to dismiss. Unless the Court has granted prior permission, any

brief should not exceed 20 pages. M. D. Ga. Civ. R. 7.4.

        FAILURE OF PLAINTIFF TO RESPOND TO AND REBUT THE LEGAL

ARGUMENTS SET FORTH IN DEFENDANTS’ BRIEF MAY RESULT IN THESE

STATEMENTS BEING ACCEPTED AS UNCONTESTED AND CORRECT. The Court

could grant judgment to Defendants and there would be no trial or further proceedings.

Accordingly, Plaintiff is NOTIFIED of his right to amend his complaint, submit a response

brief, and, if responding to a motion for dismiss for failure to exhaust administrative remedies,

submit any affidavits and/or documents showing he has exhausted. As explained above, if

Plaintiff fails to amend his complaint and the applicable statute of limitations has expired since

he filed the original complaint, the Plaintiff will be barred from re-filing following dismissal. If

Plaintiff fails to file a brief in opposition to the motion to dismiss, a final judgment may be

rendered against him if otherwise appropriate under law. Any amendment, response brief,

affidavits and/or other documents must be filed WITHIN 21 DAYS of receipt of this Order.

F e d . R . C i v . P . 1 5 ( a ) ( 1 ) ( B ) ; M . D . G a . C i v . R . 7 . 2 . Thereafter, the Court will


                                                     3
      Case 5:19-cv-00383-TES-CHW Document 39 Filed 06/05/20 Page 4 of 4




consider Defendants’ motion to dismiss and any opposition to the same filed by Plaintiff, and

issue its ruling.

        Defendants also filed a Motion to Stay Discovery. (Doc. 38). In the Motion, Defendants

have requested that discovery in the above-styled case be stayed pending the final resolution of

the Defendants’ Motion to Dismiss. Given the dispositive nature of the Defendants’ motion, it is

in the interests of justice to stay discovery, to avoid any potentially unnecessary costs and burdens

associated with further litigation. Accordingly, Defendants’ Motion to Stay is hereby GRANTED,

except as to the limited issue of exhaustion of administrative remedies, until either the pending

Motion to Dismiss is resolved or until further order of the Court.

        SO ORDERED, this 5th day of June, 2020.



                                                         s/ Charles H. Weigle
                                                         Charles H. Weigle
                                                         United States Magistrate Judge




                                                 3
